1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   JESUS SERANO,                             )   Case No. ED CV 19-2179 FMO (SHKx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   XEREX LANDSCAPING, et al.,                )
                                               )
15                      Defendants.            )
                                               )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18

19   Dated this 27th day of March, 2020.

20

21                                                                      /s/
                                                              Fernando M. Olguin
22                                                         United States District Judge

23

24

25

26

27

28
